Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment dated 11/04/2021, the following occurred: Claims 1, 7 and 13 have been amended. Claims 6, 12 and 18 have been canceled. 
Claims 1-5, 7-11 and 13-17 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 7 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for medical bill review. 
Regarding claims 1, 7 and 13, the limitation of (claim 1 being representative) receiving a request to generate a new rule for automated medical bill review; responsive to receiving the request to generate a new rule for automated medical bill review, providing a pattern search for display to a developer, wherein the pattern search allows the developer to select a reusable logical pattern from multiple reusable logical patterns stored in a pattern library, wherein each reusable logical pattern comprises source code defining at least one action and one or more template fields; receiving a selection of a selected reusable logical pattern; applying the rule by: receiving rule parameter data, wherein the rule parameter data comprises one or more triggering codes, generating a new rule by populating the template fields based on the received rule parameter data, receiving an electronic medical bill, determining when the new rule is triggered by the received electronic medical bill based on the triggering codes, responsive to determining the new rule is triggered by the received electronic medical bill, obtaining a pricing result for the received electronic medical bill by applying the new rule to contents of the received electronic medical bill, returning the pricing result for the received electronic medical bill, wherein the pricing result is determined based on the at least one action; and validating the rule prior to applying the rule by: deploying the rule in a live environment subsequent to generating the rule, and executing the rule against a plurality of test electronic medical bills with known outcomes as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting (in claim 1) a bill review engine device, a developer device, one or more communication networks, a pattern search interface and a carrier device (in claim 7) a bill review engine device, memory, one or more processors, a developer device, one or more communication networks, a pattern search interface and a carrier device and (in claim 13) a non-transitory machine readable medium, one or more processors, a developer device, one or more communication networks, a pattern search interface and a carrier device, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for a bill review engine device, memory, one or more processors and a non-transitory machine readable medium, the claims encompass reviewing medical bills in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within 
This judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a bill review engine device and a pattern search interface. Claim 7 recites the additional elements of a bill review engine device, memory, one or more processors and a pattern interface. Claim 13 recites the additional element of a non-transitory machine readable medium, one or more processors and a pattern interface. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for reviewing medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1, 7 and 13 further recite the additional element of a developer device, one or more communication networks and a carrier device. These additional element are recited at a high level of generality (i.e. a general means to output/receive/transmit data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a bill review engine device, a pattern search interface, memory, one or more processors and a non-transitory machine readable medium to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a developer device, one or more communication networks and a carrier device were considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-5, 8-11 and 14-17 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 8 and 14 further define the rule. Dependent claims 3, 9 and 15 further define the rule parameter data. Dependent claims 4, 10 and 16 further define reordering the rule. Dependent claims 5, 11 and 17 further define the source code for the reusable logical pattern. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3- 5, 7, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140278512), in view of Drucker (US 2005/0273360), in view of Stoicescu (US 2011/0225572), in further view of Chheda (US 2008/0183515). 

REGARDING CLAIM 1
([0017] teaches the present application is directed to a healthcare claim processing system (interpreted by examiner as the automated medical bill review) comprising an electronic device that transmits claim information from a healthcare provider to a billing service device (interpreted by examiner as the bill review engine device). The billing service device generates default rules and custom rules for inspecting healthcare claims and [0042] teaches that the custom claim edit rules (interpreted by examiner as the new rule) may be created by a healthcare provider, a payer, or the billing service manager upon a request from the healthcare provider and the payer); responsive to receiving the request to generate a new rule for automated medical bill review, providing, by the bill review engine device to a developer device over one or more communication networks, a pattern search interface for display to a developer, wherein the pattern search interface allows the developer to select rules defining at least one action and one or more template fields ([0052] teaches the billing service manager includes a communication interface (interpreted by examiner as the one or more communication network), a default rule database, and a custom rule database (interpreted by examiner as the pattern library of Stoicescu below) and teaches a communication interface that receives data from an input device of the billing service manager or from another device. [0054] teaches a master rule database of file. [0058] teaches rules may be searched and after a custom rule is input to the billing service manager, that rule is stored in the custom rule database and other users who have authorities can search the database and designates a particular rule to a specific client and [0025] teaches screen 600 that allows a user to search custom rules in the database according to an embodiment of the present application. (interpreted by examiner as responsive to receiving the request to generate a new rule for automated medical bill review, providing, by the bill review engine device to a developer device over one or more communication networks, a pattern search interface for display to a developer) [0010] teaches creating custom claim inspection rules based on a plurality of criteria including: current procedural code ("CPT"): a particular payer: or a particular category of codes and/or carriers and using the custom claim inspection rules to review claims (interpreted by examiner as rules defining at least one action and one or more template fields)); applying the rule by: receiving, by the bill review engine device, rule parameter data, wherein the rule parameter data comprises one or more triggering codes, generating, by the bill review engine device, a new rule by populating the template fields based on the received rule parameter data ([0017] teaches a billing service device (interpreted by examiner as the bill review engine) that generates default rules and custom rules, the custom rules being created to inspect specific requirements imposed by an insurance company or imposed to a medical code (interpreted as the rule parameter data comprises one or more triggering codes). [0073] and Fig. 5 teach managing/creating custom rules and retrieving custom rules from the database and teaches table 506 retrieves detailed information of the rule including rule name 508, description 510, associated medical CPT code and modifier 512, and associated carrier or carrier category rule (interpreted by examiner as generating a new rule by populating the template fields based on the received rule parameter data) and teaches a menu that allows user to apply the rule (interpreted by examiner as applying the rule by receiving rule parameter data)); receiving, by the bill review engine device from a carrier device over the one or more communication networks, an electronic medical bill ([0011] teaches receiving claim information related to a medical service from a healthcare provider (interpreted by examiner as receiving an electronic medical bill, of Drucker below) and generating healthcare claims based on the received claim information) and returning, by the bill review engine device to the carrier device over the one or more communication networks pricing results ([0017] teaches an electronic device that transmits claim information (interpreted by examiner as returning to the carrier device over the one or more communication networks pricing results of Drucker below) from a healthcare provider to a billing service device)

determining, by the bill review engine device, when the new rule is triggered by the received electronic medical bill based on the triggering codes (Drucker at [0029] teaches MAARS method utilizes rules (interpreted as the new rule of Young) and a plurality of databases and mathematical algorithms to determine a reasonable amount to pay for medical bills and [0076] teaches MAARS determine whether the diagnosis and the procedures performed were appropriate with normal standards and then verify that the bills represent appropriate codes for the medical services rendered and the MAARS system checks for any discrepancies in the bill that may inflate charges for the medical services (interpreted by examiner as determining, by the bill review engine device, when the new rule is triggered by the received electronic medical bill based on the triggering codes of Young above)); responsive to determining the new rule is triggered by the received electronic medical bill, obtaining, by the bill review engine device, a pricing result for the received electronic medical bill by applying the new rule to contents of the received electronic medical bill (Drucker at [0015] teaches analyzing the medical bills, identifying errors in the medical bills and then eliminating the erroneous charges on the medical bills then determining the price being paid (interpreted by examiner as a pricing result for the received electronic medical bill). [0029] teaches MAARS method utilizes rules (interpreted by examiner as the new rule of Young) and uses a plurality of databases and mathematical algorithms to determine a reasonable amount to pay for medical bills. [0045] teaches MAARS system reviews the medical bill to make sure that appropriate CPT/ICD codes have been assigned and to determine if there are any other discrepancies present on the medical bill. After the bills have been thoroughly reviewed (interpreted by examiner as responsive to determining the new rule is triggered by the received electronic medical bill), the MAARS system determines what are the acceptable charges for the medical services rendered that should be paid, based on predetermined criteria (interpreted by examiner as obtaining, by the bill review engine device, a pricing result for the received electronic medical bill by applying the new rule to contents of the received electronic medical bill) for the medical bill. [0072] teaches predicting costs of medical procedures (also interpreted by examiner as returning pricing result) based on cost information of similar medical procedures) [0076] teaches MAARS system representative or electronic device (interpreted by examiner as the bill review engine device of Young) reviews the bill), and returning the pricing result for the received electronic medical bill wherein the pricing result is determined based on the at least one action (Drucker at [0030] teaches procedure codes as they relate to medical billing (interpreted by examiner as pricing result is determined based on the at least one action) and [0049] teaches column G represents the total amount billed by MSP's for the patients treatment corresponding to the particular services provided in treating the patient (interpreted by examiner as returning the pricing result for the received electronic medical bill)) and validating, by the bill review engine device, the rule prior to applying the rule by: executing the rule against a plurality of test electronic medical bills with known outcomes (Drucker at [0075] teaches electronically receiving the bills and medical bills saved in the MAARS database. [0044] teaches the MAARS system uses a variety of rules to screen bills for inappropriate charges, [0074] teaches reviewing medical bills with respect to a single bill and [0020] the MAARS system forecasts future and present day medical service provider costs based on past, recent and historical medical cost information (interpreted by examiner as validating, by the bill review engine device, the rule prior to applying the rule by: executing the rule against a plurality of test electronic medical bills with known outcomes)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the rule creation method of Young to incorporate the medical bill analysis and review system as taught by Drucker, with the motivation of decreasing factors that 

Young and Drucker do not explicitly disclose, however Stoicescu disclose:
receiving, by a bill review engine device from the developer device over the one or more communication networks, a selection of a selectable reusable logical pattern; wherein the pattern search interface allows the developer to select a reusable logical pattern from multiple reusable logical patterns stored in a pattern library, wherein each reusable logical pattern comprises source code defining at least one action and one or more template fields (Stoicescu at [0030] teaches receiving the source code and [0011] teaches source code comprising a library of code patterns (interpreted by examiner as the pattern library) wherein each code pattern comprises one or more variable (interpreted by examiner as the action and one or more template fields of Drucker above), evaluate the control flow of an expression in the source code, match the expression to one of the code patterns in the library. [0029] teaches a library 20 of code patterns may be stored in a database)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical bill analysis and review system of Young and Drucker to incorporate the use of a reusable logical pattern comprises source code as taught by Stoicescu, with the motivation of improving efficiency in compiling executable code. (Stoicescu at [0003]).

Young, Drucker and Stoicescu do not explicitly disclose, however Chheda disclose:
validating the rule by: deploying the rule in a live environment subsequent to generating the rule (Chheda at [0053] teaches validating and deploying a process model where the process model relates to a collection of rules (interpreted by examiner as the rule of Young and Drucker) and teaches that once a model has been developed, the model may be implemented in a simulation environment. That is, the simulation environment may simulate processing using the newly developed processing model including any new processing tasks, new or modified workflow rules and/or other modifications. The simulation environment may operate independently of and/or simultaneously with a live processing environment (interpreted by examiner as validating by deploying the rule in a live environment subsequent to generating the rule))

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Young, Drucker and Stoicescu with teaching of Chheda since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary and third reference using the method of validating by deploying in a live environment, as found in the fourth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.


REGARDING CLAIM 3
Young, Drucker, Stoicescu and Chheda disclose the limitation of claim 1.
Young, Stoicescu and Chheda do not explicitly disclose, however Drucker further discloses:
The method of claim 1, wherein the rule parameter data comprises a jurisdiction, the action comprises generating a baseline or adjusted fee for the electronic medical bill that complies with one or (Drucker at [00027] teaches that MAARS method is state-specific pursuant to each state's legislative records, published guidelines, rules, administrative notices and each state's case laws to determine reasonable price to pay for medical bills. [0083] teaches that MAARS specialty reviews are based on an in-depth analysis of the legal and regulatory findings and case-law that are applicable to the bill because of the bill's jurisdiction (interpreted by examiner as the rule parameter data comprises a jurisdiction) and that the findings are mathematically quantified to be parameters that dictate the possible appropriate methods, given the jurisdiction and payer-type, for analyzing the charges on the bill and determining the appropriate payment for the valid billed charges (interpreted by examiner as the action comprises generating a baseline or adjusted fee for the electronic medical bill that complies with one or more regulations for the jurisdiction) and [0084] teaches that these findings become the minimum reference point for MAARS projections of the appropriate amount to pay in a specific jurisdiction and for a specific payer-type (interpreted by examiner as the pricing result comprises the baseline)).

REGARDING CLAIM 4
Young, Drucker, Stoicescu and Chheda disclose the limitation of claims 1 and 3.
Young, Stoicescu and Chheda do not explicitly disclose, however Drucker further discloses:
The method of claim 3, further comprising reordering, by the bill review engine device, the rule within a hierarchy comprising a plurality of rules applicable to the jurisdiction, wherein the rules are applied in an order according to the hierarchy (Drucker at [0027] teaches the MAARS method is state-specific pursuant to each state's legislative rules [0088] teaches the rules and the hierarchical ordering of the rules (interpreted by examiner as reordering the rule within a hierarchy) for analyzing inappropriate charges are based on extensive proprietary research and analysis of rules published by United States Federal, United States state, United States and foreign medical professional organizations and publications, managed care organizations, actuarial, and other establishments with specialized medical expertise (interpreted by examiner as a plurality of rules applicable to the jurisdiction)).

REGARDING CLAIM 5
Young, Drucker, Stoicescu and Chheda disclose the limitation of claim 1.
Young, Drucker and Chheda do not explicitly disclose, however Stoicescu further discloses:
The method of claim 1, wherein the source code for the reusable logical pattern (Stoicescu at [0011] teaches source code comprising a library of code patterns (interpreted by examiner as the source code for the reusable logical pattern and the algorithm of Drucker below)) 

Drucker, Stoicescu and Chheda does not explicitly disclose, however Young further discloses:
defines at least one outcome description template and the method further comprises returning, by the bill review engine device, an outcome description narrative, generated by populating the outcome description template (Young at [0072] a description menu that allows a user to put a caption or description about the default rule (interpreted by examiner as algorithm further defines at least one outcome description template) and [0073] teaches table 506 retrieves detailed information of the rule including description. [0076] teaches a brief description of a rule and the status of a rule such as Enabled or not and displaying the description (interpreted by examiner as returning an outcome description narrative, generated by populating the outcome description template))

Young, Stoicescu and Chheda does not explicitly disclose, however Drucker further discloses:
(Drucker at [0058] teaches algorithms (interpreted as the source code of Stoicescu above) used in medical pricing estimations to determine a reasonable amount to pay for medical bills and [0013] teaches determining erroneous charges on medical bills and determining the actual cost of medical services. [0045] teaches MAARS system reviews the medical bill to make sure that appropriate CPT/ICD codes have been assigned to the medical bill, ensures that the medical bill does not include duplicate charges, incorrect charges, "exploded" charges, "unbundling," and other billing errors,  reviews the medical bill to determine if there are any other discrepancies present on the medical bill (interpreted as the triggering rules). After the bills have been thoroughly reviewed, the MAARS system determines what are the acceptable charges for the medical services rendered that should be paid, based on predetermined criteria, recalculates the bill and recommends a reasonable amount of payment to the MSP (interpreted by examiner as source of the electronic medical bill) for the medical bill (interpreted by examiner as returning, by the bill review engine device, to the source of the electronic medical bill the pricing result.).

REGARDING CLAIMS 7, 9-11, 13 and 15-17
Claims 7, 9-11, 13 and 15-17analogous to Claims 1, 3-5 thus Claims 7, 9-11, 13 and 15-17 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1, 3-5.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140278512), in view of Drucker (US 2005/0273360), in view of Stoicescu (US 2011/0225572), in view of Chheda (US 2008/0183515) and in further view of Nixon (DE 10223725).

REGARDING CLAIM 2
Young, Drucker, Stoicescu and Chheda disclose the limitation of claim 1.
Young, Stoicescu and Chheda do not explicitly disclose, however Drucker further discloses:
The method of claim 1, wherein the rule is one of a plurality of rules applied to the electronic medical bill and the method further comprises providing, by the bill review engine device, a generated audit trail, wherein the audit trail comprises at least an indication of each of a subset of the rules that were triggered during the application of the rules to the electronic medical bill (Drucker at [0005] teaches using a set of rules to determine cost in medical billing (interpreted by examiner as plurality of rule) [abstract] teaches the method includes analyzing medical bills and determining erroneous and inappropriate charges on bills (interpreted by examiner as generate audit trail) [0035] teaches that the MAARS method helps overcome the discrepancies found in medical bills and utilizes cost-based methodology by analyzing the medical bills (interpreted by examiner as the application of the rules to the electronic medical bill) generated by the medical service provider, MSP's. MAARS verifies that the MSP's use appropriate CPT/ICD codes, identifies potential "unbundling" errors, duplicate, incorrect and "exploded" charges, identifies items and services that were never provided, identifies excessive and/or inappropriate procedures, determines the actual cost of the medical services rendered and establishes a suggested reasonable amount of reimbursement for the medical bills (interpreted by examiner as at least an indication of each of a subset of the rules that were triggered)).

Young, Drucker, Stoicescu and Chheda do not explicitly disclose, however Nixon further discloses:
generated audit trail via a graphical user interface accessible by the source of the electronic medical bill (Nixon at fig 10 teaches a display that can be generated by the GUI to enable a user to view audit trail information in connection with any device (interpreted as the source of the electronic  medical bill of Drucker))
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Young, Drucker and Stoicescu with teaching of Nixon since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the rule creation of the primary reference, the medical bill analysis and review system of the secondary reference and the use of a reusable logical pattern comprises source code of the third reference using the generation an audit trail via a graphical user interface, as found in the fourth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIMS 8 and 14
Claims 8 and 14 are analogous to Claim 2 thus Claims 8 and 14 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

Response to Arguments
Drawing Objections
Regarding the drawing objection(s), the Applicant has amended the drawings to overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 112
Regarding the indefinite rejection of claims 1, 7 and 13, the Applicant has amended the claims to overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-5, 7-11 and 13-17, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The Examiner asserts that the claims recite certain methods of organizing human activity… Applicant respectfully disagrees with the Examiner. The claims do not recite certain methods of organizing human activity... First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"). See In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir.2018). Second, this grouping is limited to activity that falls within the enumerated sub- groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). The claimed method, system, and media apparatus for automated medical bill review does not recite fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. Therefore, the claims do not recite certain methods of organizing human activity.
Regarding 1, the Examiner respectfully disagrees. The claimed invention recites a method and system for medical bill review. It receives data, analyzes this data and returns a pricing. That is, the drafted process is comparable to social activities, teaching, following rules or instructions, i.e. a process aimed at providing pricing to medical bills by following rules. If a claim limitation, under its broadest 

Applicant respectfully submits that the elements identified above integrate any alleged abstract idea into a practical application. The specification explains the technical problem. 
Regarding 2, the Examiner respectfully disagrees. This abstract idea is not integrated into a practical application. The additional elements of a bill review engine device, a pattern search interface, memory, one or more processors and non-transitory machine readable medium are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for reviewing medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional element of a developer device, one or more communication networks and a carrier device are also recited at a high level of generality (i.e. a general means to output/receive/transmit data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
	Moreover, the problem stated by the Applicant is not a technical problem that requires a technical solution as this does not provide improvements to the functionality of a computer, or to any other technology or technical field (a technological solution to a technological problem) (MPEP 2106.05(a)). 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-5, 7-11 and 13-17, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Applicant therefore respectfully submits that the references, taken alone or in combination, fail to teach or suggest "validating, by the bill review engine device, the rule prior to applying the rule by: deploying the rule in a live environment subsequent to generating the rule, and executing the rule against a plurality of test electronic medical bills with known outcomes", as now recited in claim 1. For at least these reasons, Applicant respectfully requests the rejection of claim 1 be reconsidered and withdrawn.
Regarding 3, the Examiner respectfully disagrees. Drucker teaches an MAARS system that uses a variety of rules to determine the accurate pricing of a bill. At para. 74 Drucker teaches reviewing medical bills with respect to a single bill and at para. 20 teaches that the MAARS system forecasts future and present day medical service provider costs based on past, recent and historical medical cost information. This review process is in fact validating the accuracy of a rule and executing the rule against a plurality of test electronic medical bills with known outcomes, the past, recent and historical medical cost information.
	However, the Examiner agrees that Drucker and Smolic, alone or in combination, do not explicitly teach validating a rule by deploying the rule in a live environment subsequent to generating the rule and as a result has cited new art to teach this limitation. Please refer to the modified rejection under 103 section. Given the broadest reasonable interpretation, the references stated in this office action teach the claim limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626